Dear Mr. Laiche:
You have requested the opinion of this office concerning the issue of the power of the Assumption Parish Police Jury President to appoint one police juror to be Chairman of more than one committee, if there are other jurors who are not chairman of any committee.
Title 33 of the Louisiana Revised Statutes governs the Police Jury and establishes its powers.  According to LA R.S. 33:1221, the Police Jury is the parish governing authority elected by parish voters.  The members of the Police Jury shall elect from among themselves a Police Jury president as required by Section 1226.  As stated in Section 1236 (1), the Police Jury is vested with the power to make regulations for their own government.  These regulations may be accomplished by the adoption of by-laws, rules of procedure, or incorporated into a home rule charter duly enacted by the parish voters.
The statutory provisions do not grant to the Police Jury president any specific powers with regard to committees.  He derives his power from the regulations adopted by the Police Jury.  If the Police Jury has delegated to the president the power to appoint committee chairmen, then he may exercise that authority as he sees fit.  If the Police Jury wanted to restrict this broad appointment power, it could do so by resolution or amendment of the bylaws or rules it has adopted or may adopt.
It is our opinion that it would be within the power of the Assumption Parish Police Jury President to appoint one Police Juror as Chairman of more than one committee, unless and until this practice is restricted by the by-laws, rules, or home rule charter, whichever has been duly promulgated.
I hope that this answers your inquiry.  Please advise us if we can be of any further assistance.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD:565l